t c memo united_states tax_court frank a luca and sherry l luca petitioners v commissioner of internal revenue respondent docket no filed date steven d morford for petitioners ann m welhaf for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion to dismiss for lack of prosecution respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal_income_tax for and respectively and accuracy-related_penalties under sec_6662 of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - and dollar_figure respectively the determined deficiencies are largely attributable to respondent’s disallowance of all deductions claimed by petitioners on schedule c profit or loss from business respondent disallowed the claimed deductions on the grounds that the expenses supporting such deductions were not incurred or if incurred were not paid for ordinary and necessary business purposes we shall grant respondent’s motion to dismiss for lack of prosecution and we shall enter a decision against petitioners for the stated deficiencies and penalties in light of our action we consider it appropriate to explain the events in this case background on date petitioners filed their petition in this case and requested that the trial be held in phoenix arizona in addition to being signed by counsel for petitioners the petition was also executed by each petitioner individually the address for petitioners listed therein was east sutton drive scottsdale arizona respondent later revised his determination to reflect deficiencies in petitioners’ federal_income_tax of dollar_figure and dollar_figure for and respectively and accuracy-related_penalties of dollar_figure and dollar_figure respectively respondent disallowed dollar_figure and dollar_figure of schedule c profit or loss from business deductions for taxable years and respectively trial was originally scheduled to take place during the court’s trial session commencing date at the calendar call for such trial session counsel for petitioners submitted an unopposed motion to continue through the motion counsel for petitioners represented to the court that petitioner frank a luca mr luca had been convicted on several counts of fraud on date and at the time was serving a 160-month sentence in a federal facility the whereabouts of petitioner sherry l luca ms luca were unknown and attempts by petitioners’ counsel to contact her had been unsuccessful and mr luca’s business records had been seized by the arizona attorney general’s office the motion also indicated that there existed boxes of incomplete and unorganized copies of mr luca’s business records and further suggested that petitioners could substantiate the disallowed deductions once mr luca had an opportunity to review and organize such copies we granted the motion to continue and the trial was rescheduled to take place during the court’s trial session commencing date on date petitioners’ counsel filed a motion to withdraw from the case citing his continued inability to contact ms luca and the lack of cooperation on the part of mr luca the motion also stated that mr luca had recently undergone coronary artery bypass surgery and that he had required repeated hospitalization no documentation of these facts however was provided q4e- the court ordered each petitioner to respond to counsel’s motion by date and served a copy of such order on each petitioner by certified mail the copy of the order sent to ms luca was returned with the envelope marked undeliverable as addressed forwarding order expired mr luca responded to the court’s order by letter dated date in which he informed the court that he was no longer married to ms luca and that he had no one to assist him in locating the documents necessary to substantiate the disputed deductions mr luca requested that the case be postponed until he was released from prison and was in a position to obtain his business records accordingly we treated mr luca’s response as a motion for continuance by order of date the court denied counsel’s motion to withdraw without prejudice and granted mr luca’s motion for continuance insofar as the trial was stricken from the date trial calendar the order further required mr this copy was sent to the scottsdale arizona address listed for ms luca on the petition respondent filed a response to mr luca’s motion for continuance in which respondent stated that he had no objection to the motion but requested the court order mr luca to diligently undertake all steps that he can reasonably pursue given his incarceration to secure the documents by date keep respondent informed of his efforts provide any documents obtained to respondent for review and provide a status report to the court every months until the matter is resolved luca to diligently undertake all steps that he can reasonably pursue given his incarceration to obtain by date the documents needed to try this case or settle it keep respondent informed about the steps he is taking to secure the documents once the documents are secured make every effort to organize them and to deliver them to respondent for review and file a written status report with the court on or before date respondent was also ordered to file a written status report with the court by date on date respondent sent mr luca a letter reminding him of his obligations under the court’s order and requesting that he inform respondent of his efforts to secure the necessary documentation mr luca replied by letter dated date but his reply merely referenced an attached copy of his above-described motion for continuance respondent received no further correspondence from mr luca prior to the due_date of the status reports on date respondent filed his status report in which respondent noted his limited correspondence with mr luca and mr luca’s apparent lack of success in obtaining the necessary documentation respondent further requested that the case be placed on the calendar for the next trial session and that petitioners not be given any further continuances mr luca failed to file the status report regquired of him the court then ordered the case to be restored to the general docket for trial -- - and the case was rescheduled for the court’s date trial session on date petitioners’ counsel filed another motion to continue in addition to reciting information contained in previous motions this motion provided that new information regarding the whereabouts of ms luca had been obtained and that an effort to contact her was underway the motion was calendared for hearing on date prior to such hearing respondent filed a motion to dismiss for lack of prosecution at the hearing on the respective motions the court was notified that both petitioners’ counsel and respondent had attempted to contact ms luca at addresses different from the scottsdale arizona address listed on the petition counsel for petitioners had unsuccessfully attempted to contact ms luca pincite west warm springs road apartment henderson nevada warm springs address the address listed for her on petitioners’ divorce decree respondent had unsuccessfully attempted to contact ms luca pincite harmony hills drive henderson nevada harmony hills address her last_known_address of record with respondent in addition to the addresses described above the existence of a third potential address for ms luca was mentioned at the hearing counsel for petitioners informed the court that he had received a phone message from mr luca in which mr luca claimed - to have a new address for his former spouse who according to mr luca had remarried and taken the last name of london ’ while mr luca did not provide such address on the phone message petitioners’ counsel stated that he expected to have such address within a week and that he would provide it to the court and respondent at that time in addition to information regarding potential addresses for ms luca counsel for petitioners further represented to the court that ms luca at one point had possession of the boxes of copied business records mr luca had been informed by his attorney in the divorce proceeding that ms luca had destroyed such copies and the records pertaining to mr luca’s business originally seized by the arizona attorney general’s office allegedly had been turned over to federal prosecutors at the conclusion of the hearing the court continued the case and took respondent’s motion to dismiss under advisement the court also ordered respondent to serve the motion to dismiss on ms luca using the warm springs address this attempted service by certified mail was returned to respondent as undeliverable with a notation of forwarding order expired 7’ petitioners’ counsel was unsure of whether ms luca’s new last name was spelled london or londen petitioners’ counsel indicated that this failure was due to the time constraints imposed by his answering machine --- - on date the court ordered petitioners’ counsel mr luca and ms luca each to file a response to respondent’s motion to dismiss on or before date the court further required that a copy of such order be served on mr luca using his address at the federal prison facility and on ms luca using both the harmony hills and warm springs addresses both copies of the order sent to ms luca were returned as undeliverable neither mr luca ms luca nor petitioners’ counsel filed the required response to the motion to dismiss furthermore the court was never provided with details of the third potential address for ms luca to which counsel for petitioners alluded at the hearing discussion respondent’s deficiency determinations are entitled to a presumption of correctness and the burden is on petitioners to prove that the determinations are erroneous see rule a 290_us_111 similarly petitioners carry the burden of proving that they are not liable for the sec_6662 accuracy-related_penalties at issue see rule a compag computer corp v 113_tc_214 rule b provides for dismissal of a case when a taxpayer the copy sent to the harmony hills address was marked unclaimed while the copy sent to the warm springs address was marked forwarding order expired --- - fails properly to prosecute his or her case fails to comply with the court’s rules or any order of the court or for other cause which the court deems sufficient dismissal of a case is a sanction resting in the discretion of the trial_court see 87_tc_794 in determining whether dismissal under rule b is appropriate the court must balance two potentially rival considerations the policy in favor of having cases heard on their merits with the policy in favor of avoiding harassment to the defending party arising from unjustifiable delay 67_tc_931 affd 565_f2d_954 5th cir given the varied circumstances faced by petitioners in this case and their subsequent divorce we analyze the motion to dismiss separately with respect to each motion to dismiss as to petitioner sherry l luca the balance of the considerations in this case inclines against ms luca having executed the petition which commenced this proceeding she was clearly aware of the existence of the present litigation signing the petition however appears to have been ms luca’s only effort to prosecute the matter although represented by counsel ms luca not only failed to provide her counsel with information necessary for him to prosecute the case on her behalf she failed to correspond with him whatsoever she further neglected to provide her counsel -- - with an updated address at which she could be reached based on the record before us we are satisfied that ms luca has no intention of prosecuting this case we shall therefore grant respondent’s motion to dismiss as to her motion to dismiss as to petitioner frank a luca the balancing of considerations with respect to mr luca is admittedly more difficult mr luca has been incarcerated during the principal part of the litigation herein and records necessary for him to substantiate the deductions at issue are allegedly in the custody of prosecutorial authorities we note however that incarceration does not alleviate the taxpayer of his or her burden of prosecuting a case before this court see gray v commissioner tcmemo_1989_666 taylor v commissioner tcmemo_1989_186 amato v commissioner tcmemo_1977_305 the court has been cognizant of mr luca’s predicament as evidenced by the continuances that have been granted thus far nonetheless the court has made it clear that it is not willing to continue the case indefinitely rather we have ordered mr luca to diligently undertake all steps that he can reasonably pursue given his incarceration to obtain the documents necessary to try or settle the case and to report to the court regarding his efforts given that mr luca has demonstrated his ability to communicate in writing with the court and respondent at a minimum we would have expected mr luca to provide us with copies of correspondence to authorities allegedly in possession of his business records instead mr luca failed to file the required status report and we have no indication that mr luca has undertaken any efforts to obtain the documentation necessary to support his case in addition mr luca failed to comply with our order that he respond to the motion to dismiss presently before us while a taxpayer has an interest in having his or her case heard on the merits the commissioner has the right to obtain judicial resolution of tax disputes within a reasonable period of time see freedson v commissioner supra pincite as this case heads into its fourth year before the court respondent’s interest in obtaining a resolution of the tax_liabilities at issue becomes increasingly compelling in balancing the interests of mr luca against those of respondent we find that the considerations in this case favor respondent simply put mr luca has not provided the court with any indication that he intends to move this case forward in the foreseeable future the remedy of dismissal is admittedly harsh but we see no alternative that will adequately protect the interests of respondent although a court must explore meaningful alternatives prior to dismissing a case it need not always exhaust every sanction short of dismissal before final action 829_f2d_828 9th cir affg tcmemo_1986_223 accordingly we shall grant respondent’s motion to dismiss as to mr luca as well to reflect the foregoing an appropriate order of dismissal and decision will be entered
